74 F.3d 1247
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Marshall E. MIKELS, Defendant-Appellant.
No. 95-10092.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1996.*Decided Jan. 19, 1996.

1
Appeal from the United States District Court, for the Northern District of California, DC CR-93-00047-EFL, Eugene F. Lynch, District Judge, Presiding.


2
Before:  LAY,** GOODWIN, and PREGERSON Circuit Judges.


3
ORDER***


4
The only issues on appeal are sentencing issues.  Counsel for appellant concedes that those issues are moot.  He asks permission of this court to file a brief by March 1996 setting forth additional issues on appeal but his request does not specify what these new issues are.  We deny the request and dismiss this appeal as moot.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.Rule 36-3